Title: To James Madison from Samuel Finch, 30 May 1814
From: Finch, Samuel
To: Madison, James


        
          
            German May 30th. 1814
          
          The enclosed is an accompt of money paid by me to Inn keepers for house room for a company of United States Volunteers under my Command from the Town of German to Sackets Harbour in the month of march 1813. and because I did not know that it was necessary to take receipts of the Inn keepers the Quarter Master at the Harbour refused to pay me, the accompt is certainly just and I hope his Excelency will see fit to order it paid. One remark I forgot to make in the other Letter. When I arived at the Harbour with my Company there was no Drums in the Publick stores so I purchased a Drum for my Company & paid my own money for it, and the British took in the Action at the Harbour. If it is consistant with his excelency the President to assist me, for it is quite to much money for me to Loose, it will much obliege yours with the Greatest esteem
          
            Samuel Finch
          
        
        
          [Enclosure]
          
            
              DeRuyter March the 4th. 1813
            
            
              Paid for house room at Eli Spears in DeRuyter $3.50
            
            
              at Cazenovia
                1.25
            
            
              at Peter Borough
                4.00
            
            
              at Vernon
                1.00
            
            
              at Rome
                4.50
            
            
              at Smiths Mills
                4.25
            
            
              
              $18.50
            
          
          The above sum was paid by me For the house room for a Company of U.S. Volunteers under my Command on their March from German to Sackets Harbor
          
            Samuel Finch Lt. U.S. Vol.
          
          
          
            I certify on honor that the above accompt is accurate and just.
            
              Sam. Finch 1st Lt. U.S. Vol.
            
          
        
      